Exhibit 10.5

AGREEMENT

This Agreement (this “Agreement”) is made as of the 10th day of May, 2011, by
and between ImmunoCellular Therapeutics, Ltd., a Delaware corporation (the
“Corporation”), and Dr. Elma Smal Hawkins (hereinafter called “Executive”).

W I T N E S S E T H:

WHEREAS, the Corporation previously employed Executive as its Consultant –
Clinical Affairs under an Employment Agreement dated as of March 4, 2010 (the
“Prior Agreement”);

WHEREAS, the term of the Prior Agreement expired on March 3, 2011; and

WHEREAS, the Corporation desires to continue to employ Executive as its
Consultant – Clinical Affairs pursuant to the terms of this Agreement, and
Executive is willing to accept such employment on the terms and subject to the
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Employment by Corporation. Executive will be engaged on a part-time basis as
Consultant – Clinical Affairs of the Company for the term and upon the terms and
conditions set forth herein, and Executive accepts such offer of engagement. As
the Consultant – Clinical Affairs, Executive’s duties will be those that are
customary for a Consultant – Clinical Affairs of a company such as the
Corporation, including without limitation assisting the Corporation in
establishing and implementing plans and strategies for the development and
testing of the Corporation’s product candidates and obtaining all necessary
regulatory approvals to conduct such development and testing. Executive will not
serve as an officer, director or consultant of any other company during the term
of this Agreement that is engaged in the research, development or marketing of
immunotherapy products that are based on dendritic cell or cancer stem cell
technologies for the diagnosis or treatment of cancer (the “Field”) without the
written consent of the Corporation. Executive will report to the President and
Chief Executive Officer of the Company. Executive agrees to spend sufficient
time providing the services to the Corporation under this Agreement to assist
the Corporation in meeting its clinical development and regulatory objectives.
Executive will attend meetings at the Corporation’s executive offices, with FDA
or other regulatory authorities, and at other locations from time to time as the
Corporation may reasonably request upon reasonable notice.

2. Term. Executive shall be employed under this Agreement for a term commencing
on March 4, 2011 (the “Commencement Date”), and ending on the termination date
as provided in this Section 2 or as provided in Section 7 hereof. The term of
this Agreement shall automatically renew on the one-year anniversary date of the
Commencement Date of each year hereafter for successive one-year terms unless
either party delivers written notice of the termination of this Agreement to the
other party not more than 30 days before the expiration of the applicable
one-year period.



--------------------------------------------------------------------------------

3. Compensation/Benefits.

3.1 The Corporation will pay to Executive as compensation for her services
hereunder an initial base salary of $225,000 per annum, payable in equal
biweekly installments. Provided that Executive continues to serve as the
Corporation’s Consultant – Clinical Affairs for the first one year of the term
of this Agreement, the Corporation shall pay Executive a cash bonus of up to
$75,000 upon attainment within that one-year period of the corporate goals set
forth in the 2011 ImmunoCellular Corporate Objectives (the “Corporate Goals”),
which are subject to revision and finalization by the Board within 90 days from
the Commencement Date). The portion of the $75,000 maximum bonus that shall be
earned by Executive shall be determined in the sole discretion of the Board and
shall be based upon both (i) the Board’s performance evaluation of Executive and
(ii) with reference to the formula set forth in the Corporate Goals and with the
determination of whether specified goals have been obtained to be made solely by
the Board in its good faith; provided that the bonus amount awarded by the Board
may be greater or lesser than the amount indicated by the goals formula. The
Board shall annually review Executive’s performance and base salary to determine
whether an increase in the amount thereof is warranted. Executive acknowledges
that she has been paid by the Corporation all amounts owing under the Prior
Agreement.

3.2 The Corporation shall grant the Executive on the later of the date of the
Board’s approval of this Agreement or the execution of this Agreement by the
parties under the Corporation’s 2006 Equity Incentive Plan (the “Plan”), a stock
option (the “Option”) to purchase 150,000 shares of the Corporation’s common
stock (“Common Stock”) having an exercise price per share equal to the closing
market price on the date of grant and having a term of seven years from the date
of grant. The Option shall vest (i) as to 75,000 shares in three annual
installments of 25,000 shares each, with the first vesting date to be March 3,
2012; (ii) as to 25,000 shares upon the Corporation attaining a market
capitalization (defined for purposes of this Agreement as the number of shares
of the Corporation’s common stock then outstanding times the average closing
price of such common stock for ten consecutive trading days) of at least $100
million; (iii) as to 25,000 shares upon the Corporation attaining a market
capitalization of at least $150 million; and (iv) as to 25,000 shares upon the
Corporation attaining a market capitalization of at least $200 million.

The Option will be exercisable within the seven year term of the option during
the period that Executive provides services to the Corporation and for (i) 90
days after termination by Executive if such termination is without Good Reason
(as defined in Section 7.3) and (ii) twelve months after termination by either
party for any other reason except termination for cause by the Corporation,
provided that such exercise is effected within the seven-year term of the
Option. In the event of a Corporate Transaction (as such term is defined in the
Plan), vesting of the Option (and any other options granted to Executive) shall
be governed by the provisions contained in the Corporation’s standard stock
option agreement under the Plan for the Corporation’s officers and directors,
except that any then outstanding but unvested portion of the Option will fully
vest if the Corporation is not the surviving entity in the Corporate Transaction
unless the surviving entity offers Executive a consulting position at a
compensation level at least equal to Executive’s then compensation level under
this Agreement. The Option will have such other terms and conditions as are
included in the Corporation’s standard stock option agreement under the Plan. If
the term of this Agreement continues beyond March 3, 2012, the Board shall
review the

 

2



--------------------------------------------------------------------------------

aggregate number of stock options granted to the Executive promptly following
such date (and thereafter not less frequently than annually) in order to
determine whether an increase in the number thereof is warranted.

4. Benefits. Executive acknowledges and agrees that she will not be eligible for
any Corporation employee benefits and, to the extent she otherwise would be
eligible for any Corporation employee benefits but for the express terms of this
Agreement, she hereby expressly declines to participate in such Corporation
employee benefits.

5. Withholding; Indemnification. Executive shall have full responsibility for
applicable withholding taxes for all compensation paid to her under this
Agreement. Executive agrees to indemnify, defend and hold the Corporation
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the
Corporation by the relevant taxing authorities with respect to any compensation
paid to her.

6. Expenses. The Corporation will promptly reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
business of the Corporation in accordance with regular Corporation policy
regarding the nature and amount of expenses and the maintenance and submission
of receipts and records necessary for the Corporation to document them as proper
business expenses. These expenses shall include, without limitation,
out-of-pocket telephone, facsimile, office supplies and authorized travel
expenses but shall not include utilities or similar overhead expenses.

7. Termination.

7.1 In addition to all other rights and remedies which the parties may have
under applicable law, the Corporation may terminate this Agreement and the
services of Executive, effective upon the occurrence of any of the following
events, any of which shall constitute a termination for “cause” under this
Agreement: (i) a failure by Executive to perform any of her material obligations
under this Agreement or to execute and perform in a timely and cooperative
manner any directions of the Board; (ii) the death of Executive or her
disability resulting in her inability to perform her reasonable duties assigned
hereunder for a period of three consecutive months; (iii) Executive’s theft,
dishonesty, or falsification of any Corporation documents or records;
(iv) Executive’s improper use or disclosure of the Corporation’s confidential or
proprietary information; or (v) Executive’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs Executive’s ability
to perform her duties hereunder or which in the Board’s judgment may materially
damage the business or reputation of the Corporation; provided, however, that
prior to termination for cause arising under clause (i), Executive shall have a
period of ten days after written notice from Corporation to cure the event or
grounds constituting such cause. Any notice of termination provided by
Corporation to Executive under this Section 7 shall identify the events or
conduct constituting the grounds for termination with sufficient specificity so
as to enable Executive to take steps to cure the same if such default is a
failure by Executive to perform any of her material obligations under this
Agreement. In the event Corporation terminates Executive for cause,
(i) Executive shall be entitled as of the termination date to no further base
salary other than such portion of Executive’s base salary as shall have accrued
but remain unpaid as of the termination date, which

 

3



--------------------------------------------------------------------------------

shall be due immediately upon termination, (ii) Executive shall be entitled to
receive payment of any earned but unpaid bonus, as well as any expense
reimbursement amounts owed by the Corporation to the Executive through the date
of termination and (iii) any then unexercised but outstanding stock options
granted to Executive shall be cancelled. The Corporation shall have no further
obligations to Executive under this Agreement.

7.2 The Corporation may terminate Executive without cause upon 60 days written
notice delivered to Executive. In the event the Corporation terminates
Executive’s employment without cause, all of the following will apply:
(i) immediately upon termination, the Corporation will pay to Executive any base
salary as shall have accrued but remain unpaid as of the termination date, any
earned but unpaid bonus and any expense reimbursement amounts owed by the
Corporation to the Executive through the date of termination; (ii) immediately
upon termination, the Corporation will pay to Executive severance compensation
in a lump sum cash payment equal to Executive’s then effective base salary for a
period of six (6) months; (iii) any stock options granted to Executive, to the
extent vested, will be retained by the Executive and will be exercisable as set
forth in Section 3.2 hereof, the Plan and related stock option agreement (which
shall reflect the terms set forth in Section 3.2 hereof); and (iv) the vesting
of an additional number of shares subject to those options granted to Executive
that vest solely based upon the passage of time equal to 50% of all such shares
subject to such time vesting based options that have not already vested shall
immediately accelerate and become fully vested and exercisable by Executive and
will continue to be exercisable as provided in Section 3.2 hereof, the Plan and
related stock option agreement (which shall reflect the terms set forth in
Section 3.2 hereof).

7.3 Executive may terminate Executive’s employment at will (without “Good
Reason” as defined below) by giving 60 days’ prior written notice to
Corporation. Executive shall be entitled to (i) all base salary up to and
through the 60-day period after Executive’s notice of termination is given to
Corporation, any earned but unpaid bonus and any expense reimbursement amounts
owed by the Corporation to the Executive through the date of termination and
(ii) any stock options, to the extent vested, may be retained by Executive and
will be exercisable as set forth in Section 3.2 hereof, the Plan and applicable
stock option agreement (which shall reflect the terms set forth in Section 3.2
hereof). Executive has the right to terminate Executive’s employment for “Good
Reason” due to, and not less than 30 days following, the occurrence of any of
the following: (i) a material adverse change in Executive’s duties and
responsibilities; (ii) any failure by Corporation to pay, or any material
reduction by Corporation of, the base salary or any failure by Corporation to
pay any incentive compensation to which Executive is entitled pursuant to
Section 3 hereof; or (iii) Corporation creates a work environment designed to
constructively terminate Executive or to unlawfully harass or retaliate against
Executive. In the event that Executive terminates her employment for Good
Reason, all of the following will apply: (A) within five days after the
termination date, Corporation will pay to Executive any base salary as shall
have accrued but remain unpaid as of the termination date, any earned but unpaid
bonus and any expense reimbursement amounts owed by the Corporation to the
Executive through the date of termination; (B) within five days after the
termination date, Corporation will pay to Executive severance compensation in a
lump sum cash payment equal to Executive’s base salary then in effect equal to
six (6) months (or an amount equal to one year of the Executive’s then base
salary if the Good Reason Termination is in connection with a Corporate
Transaction in which the Corporation is not the surviving entity and the
surviving entity fails to offer Executive a consulting position at a
compensation level at least equal to the

 

4



--------------------------------------------------------------------------------

Executive’s then compensation level under this Agreement); (C) any stock options
granted to Executive, to the extent vested, will be retained by the Executive
and will be exercisable as set forth in Section 3.2 hereof, the Plan and related
stock option agreement (which shall reflect the terms set forth in Section 3.2
hereof); and (D) the vesting of an additional number of shares subject to all
options granted to Executive that vest solely based upon the passage of time
equal to 50% of all such shares (or 100% of all such time vesting based option
shares as well as all then outstanding unvested milestone based option shares
shall vest if the Good Reason termination is in connection with a Corporate
Transaction in which the Corporation is not the surviving entity and the
surviving entity fails to offer Executive an executive position at a
compensation level at least equal to Executive’s then compensation level under
this Agreement) subject to such time vesting based options that have not already
vested shall immediately accelerate and become fully vested and exercisable by
Executive and will continue to be exercisable as provided in Section 3.2 hereof,
the Plan and related stock option agreement (which shall reflect the terms set
forth in Section 3.2 hereof).

8. Indemnity. Executive warrants and represents that she has full power and
authority to enter into and perform this Agreement and that her performance of
this Agreement will not violate the provisions of any other agreement to which
she is a party. The Corporation agrees to indemnify and hold Executive harmless
from and against any and all claims, demands, causes of action, losses, damages,
liability, costs and expenses, including attorneys fees arising out of her
services hereunder, other than those arising from or attributable to or
resulting from her gross negligence or willful misconduct.

9. Non-Competition. In consideration of the Corporation’s entering into this
Agreement:

9.1 Executive agrees that during the term of this Agreement she will not
directly or indirectly, manage, operate, join, control, perform any services
for, or otherwise be connected with, in any manner, whether as an officer,
director, employee, consultant, partner, or otherwise, any business entity which
is engaged in the Field.

9.2 Executive agrees that Executive will not, during the term hereof or prior to
the expiration of one year following the termination of the Executive’s
employment for any reason, without the written consent of the Corporation,
directly or indirectly, by action alone or in concert with others, solicit for
employment or engagement, or advise or recommend to any other person or entity
that such person or entity solicit for employment or engagement, any person or
entity employed or engaged by the Corporation.

10. Confidentiality Agreement.

10.1 As used herein, the term “Confidential Information” shall mean the any and
all information of the Corporation, including, but not limited to, all data,
compilations, programs, devices, strategies, or methods concerning or related to
(i) the Corporation’s finances, financial condition, results of operations,
employee relations, amounts of compensation paid to officers and employees and
any other data or information relating to the internal affairs of the
Corporation and its operations; (ii) the terms and conditions (including prices)
of sales and offers of sales of the Corporation’s products and services;
(iii) the terms, conditions and current status of the Corporation’s agreements
and relationship with any customer or supplier; (iv) the

 

5



--------------------------------------------------------------------------------

customer and supplier lists and the identities and business preferences of the
Corporation’s actual and prospective customers and suppliers or any employee or
agent thereof with whom the Corporation communicates; (v) the trade secrets,
manufacturing and operating techniques, price data, costs, methods, systems,
plans, procedures, formulas, processes, hardware, software, machines,
inventions, designs, drawings, artwork, blueprints, specifications, tools,
skills, ideas, and strategic plans possessed, developed, accumulated or acquired
by the Corporation; (vi) any communications between the Corporation, its
officers, directors, shareholders, or employees, and any attorney retained by
the Corporation for any purpose, or any person retained or employed by such
attorney for the purpose of assisting such attorney in her or her representation
of the Corporation; (vii) any other non-public information and knowledge with
respect to the Corporation’s products, whether developed or in any stage of
development by the Corporation; (viii) the abilities and specialized training or
experience of others who as employees or consultants of the Corporation during
the Executive’s employment have engaged in the design or development of any such
products; and (ix) any other matter or thing, whether or not recorded on any
medium, (a) by which the Corporation derives actual or potential economic value
from such matter or thing being not generally known to other persons or entities
who might obtain economic value from its disclosure or use, or (b) which gives
the Corporation an opportunity to obtain an advantage over its competitors who
do not know or use the same.

10.2 Executive acknowledges and agrees that the Corporation is engaged in a
highly competitive business and has expended, or will expend, significant sums
of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information. The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers. If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage. Accordingly, Executive acknowledges
and agrees that, unless the Confidential Information was (a) in the public
domain or becomes publicly known through legitimate origins not involving an act
or omission by Executive, (b) was in Executive’s possession free of any
obligation of confidence at or subsequent to the time such Confidential
Information was communicated to Executive; (c) was developed by Executive prior
to the date of this Agreement or after the expiration of the term of this
Agreement independently of and without reference to any Confidential
Information; (c) was known to Executive at the time of disclosure; or (v) was
approved for release by written authorization of the Corporation, then:

(i) the Confidential Information is, and at all times hereafter shall remain,
the sole property of the Corporation;

(ii) Executive shall use her best efforts and the utmost diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity; and

(iii) unless the Corporation gives Executive prior express written permission,
during her employment and thereafter, Executive shall not use for her own
benefit, or divulge to any competitor or customer or any other person, firm,
corporation, or other entity, any of the Confidential Information which
Executive may obtain, learn about, develop or be entrusted with as a result of
Executive’s employment by the Corporation.

 

6



--------------------------------------------------------------------------------

10.3 Executive also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Executive has committed to memory, is supplied or made available
by the Corporation to the Executive solely to assist him in performing her
services under this Agreement. Executive further agrees that after her
employment with the Corporation is terminated for any reason:

(i) Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in her possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries or other record of any type of Confidential
Information; and

(ii) Executive shall immediately return to the Corporation any and all other
property of the Corporation in her possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards and
marketing literature.

11. Invention Disclosure. Executive agrees to disclose to the Corporation
promptly and fully all ideas, inventions, discoveries, developments or
improvements (“Inventions”) that may be made, conceived, created or developed by
him (whether such Inventions are developed solely by him or jointly with others)
during her employment by the Corporation which either (i) in any way is
connected with or related to the actual or contemplated business, work, research
or undertakings of the Corporation or (ii) results from or is suggested by any
task, project or work that she may do for, in connection with, or on behalf of
the Corporation. Notwithstanding the foregoing, this Section 12 shall not apply
to any Inventions that meet all of the following requirements: (a) do not
relate, at the time of conception, reduction to practice, creation, derivation,
development or making of such Invention to the Corporation’s business or actual
or demonstrably anticipated research, development or business; and (b) were
developed entirely on Executive’s own time; and (c) were developed without use
of any of the Corporation’s equipment, supplies, facilities or trade secret
information; and (d) did not result from any work Executive performed for the
Corporation. Executive agrees that such Inventions shall become the sole and
exclusive property of the Corporation and Executive hereby assigns to the
Corporation all of her rights to any such Inventions. With respect to
Inventions, Executive shall during the period of her employment hereunder and at
any time and from time to time hereafter (a) execute all documents requested by
the Corporation for vesting in the Corporation the entire right, title and
interest in and to the same, (b) execute all documents requested by the
Corporation for filing and prosecuting such applications for patents, trademarks
and/or copyrights as the Corporation, in its sole discretion, may desire to
prosecute, and (c) give the Corporation all assistance it reasonably requires,
including the giving of testimony in any suit, action or proceeding, in order to
obtain, maintain and protect the Corporation’s right therein and thereto. If any
such assistance is required following the termination of Executive’s employment
with the Corporation, the Corporation shall reimburse Executive for her lost
wages or salary and the reasonable expenses incurred by him in rendering such
assistance.

12. No Conflict. Executive represents that your performance of all the terms of
this Agreement does not and will not breach any agreement to keep in confidence
any proprietary information acquired by Executive in confidence prior to the
date of this Agreement. Executive has not brought and will not bring with her
any equipment, supplies, facility or trade secret information of any current or
former employer which are not generally available to the public.

 

7



--------------------------------------------------------------------------------

13. Independent Contractor. Nothing contained in this Agreement shall be deemed
or construed as creating a joint venture or partnership between the Corporation
and Executive. Neither Executive nor the Corporation is by virtue of this
Agreement authorized as an agent, employee or legal representative of the other.
Neither Executive nor the Corporation shall have any power or authority to bind
or commit the other.

14. Remedies. Executive acknowledges and agrees that the business of the
Corporation is highly competitive and that the provisions of Sections 9, 10 and
11 are reasonable and necessary for the protection of the Corporation and that
any violation of such covenants would cause immediate, immeasurable and
irreparable harm, loss and damage to the Corporation not adequately compensable
by a monetary award. Accordingly, the Executive agrees, without limiting any of
the other remedies available to the Corporation, that any violation of said
covenants, or any one of them, may be enjoined or restrained by any court of
competent jurisdiction, and that any temporary restraining order or emergency,
preliminary or final injunctions may be issued by any court of competent
jurisdiction, without notice and without bond.

15. Attorneys’ Fees and Costs. In any action between the parties based on this
Agreement, the prevailing party shall be entitled to recovery of reasonable
attorneys’ fees and out-of-pocket costs incurred by such party in the action.

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters set forth herein and no amendment or
modification hereof shall be valid or binding unless made in writing and signed
by both parties hereto.

17. Notices. Any notice, required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

 

if to the Corporation, at:

 

ImmunoCellular Therapeutics, Ltd.

21900 Burbank Boulevard, 3rd Floor

Woodland Hills, CA 91367

Attention: Chairman of the Board

with a copy to:

 

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, California 90067

Attention: Sanford J. Hillsberg

 

8



--------------------------------------------------------------------------------

and, if to Executive:

 

Dr. Elma Smal Hawkins

65 E. 96th St., #8D

New York, New York 10128

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given as provided herein. The date of the giving of any notice hereunder shall
be the date delivered or if sent by mail, shall be the date of the posting of
the mail.

18. Non Assignability. Neither this Agreement nor the right to receive any
payments hereunder may be assigned by Executive. This Agreement shall be binding
upon Executive and inure to the benefit of her heirs, executors and
administrators and be binding upon the Corporation and inure to the benefit of
its successors and assigns.

19. Choice of Law And Forum. This Agreement shall be governed, interpreted and
construed under the laws of the State of California without regard to its
conflict of law principles. In the event of any dispute under this Agreement,
such dispute shall be resolved by binding arbitration with JAMS/ENDISPUTE in Los
Angeles, California. The arbitrator shall be a retired judge with at least five
years of experience on the bench. This provision shall not be interpreted so as
to require arbitration of claims that the state and/or Federal courts of
California have ruled may not be the subjects of compelled arbitration in
employment matters, nor shall it be interpreted so as to restrict any remedy,
right of appeal or discovery device available to either party in a manner that
violates the rulings of the state and/or Federal courts of California with
respect to employment-related arbitration. This provision shall not be
interpreted so as to preclude the making of reports to governmental offices, or
to preclude either party from seeking injunctive or provisional relief in a
court of appropriate jurisdiction under such circumstances as may merit such
relief.

20. Waiver. No course of dealing nor any delay on the part of any party in
exercising any rights hereunder shall operate as a waiver of any such rights. No
waiver of any default or breach of this Agreement shall be deemed a continuing
waiver or a waiver of any other breach or default.

21. Severability. If any provision of this Agreement, including any paragraph,
sentence, clause or part thereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions of such paragraph, sentence, clause or part thereof shall not be
affected, but shall, subject to the discretion of such court, remain in full
force and effect and any invalid and unenforceable provisions shall be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable.

22. Survival at Termination. The termination of Executive’s employment hereunder
by expiration of the term of this Agreement or otherwise shall not affect her
obligations to the Corporation hereunder which by the nature thereof are
intended to survive any such termination including, without limitation,
Executive’s obligations under Sections 9, 10, 11 and 14 hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above set forth.

 

IMMUNOCELLULAR THERAPEUTICS, LTD.       EXECUTIVE: By:   

/s/ Manish Singh

     

/s/ Elma S. Hawkins

   Manish Singh, Ph.D.       Elma Smal Hawkins, Ph.D. Its:    President and
Chief Executive Officer      

 

10